REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the limitations
set forth in independent Claim 1 are not disclosed nor taught by the prior art. Examiner finds the arguments made by applicant in the remarks dated 12/16/2020 to be persuasive and the amendment filed on 12/16/2020 to overcome the prior art of record. 
This action is in response to the amendment filed on 12/16/2020.
The closest prior art of record is Nakao et al. (JP 2010-023527 A). 
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not disclose the amendments made on 09/16/2020.  Although Nakao discloses the most of the structure recited, it fails to teach the specific steps of the warm –up control device of claim 1. Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims. Further search was conducted, and no prior art was found that renders the claims anticipated or in combination, obvious. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows: 
Claim 1: (Currently Amended) A heat management control device for a vehicle, the heat management control device comprising: an electric motor configured to operate as a motive power source; a power supply section including a storage battery, the power supply section being configured to supply electrical power to the electric motor;
a battery charger configured to charge the storage battery through a connection to an external power source; a heat exchanger configured to perform heat exchange of heat generated by the battery charger during charging with fluid flowing in a specific transport path; a chemical heat storage reactor configured to use a chemical reaction partway along the specific transport path in order to recover heat from the fluid and configured to store the recovered heat; a liquid pump configured to regulate a flow rate of the fluid along the specific transport path and regulate the flow rate of the fluid to a predetermined plurality of warm-up targets; and a warm-up control device configured to: determine a temperature of the storage battery during charging of the storage battery; in response to determining the temperature of the storage battery is greater than a predetermined temperature threshold value, control the specific transport path to perform heat exchange by the heat exchanger and store the recovered heat in the chemical heat storage reactor; and in response to determining the temperature of the storage battery is less than or equal to the predetermined temperature threshold value, from immediately after a vehicle is started, control the specific transport path to release the heat stored by the chemical heat storage reactor to the fluid, and selectively 
Claim 7:(Currently Amended) A non-transitory computer readable recording medium storing a vehicular heat management control program that is executable by a computer in a vehicular heat management control device, the vehicular heat management control device including:
an electric motor configured to operate as a motive power source, a power supply section including a storage battery, the power supply section being configured to supply electrical power to the electric motor,
a battery charger configured to charge the storage battery through a connection to an external power source,
a heat exchanger configured to perform heat exchange of heat generated by the battery charger during charging with fluid flowing in a specific transport path,
a chemical heat storage reactor configured to use a chemical reaction partway along the specific transport path in order to recover heat from the fluid and configured to store the recovered heat, and
a liquid pump configured to regulate a flow rate of the fluid along the specific transport path and regulate the flow rate of the fluid to a predetermined plurality of warm-up targets,
the vehicular heat management control program causing the computer to perform processing, the processing comprising: determining a temperature of the storage battery during charging of the storage battery; in response to determining the 
in response to determining the temperature of the storage battery is less than or equal to the predetermined temperature threshold value, from immediately after a vehicle is started, controlling the specific transport path to release the heat stored by the chemical heat storage reactor to the fluid, and to selectively control the liquid pump to supply the fluid to the predetermined plurality of warm-up targets at the flow rate regulated by the liquid pump.

Claims 1 and 3-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inoue et al. (US 7,266,967 B2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

(571)270-3557. The examiner can normally be reached on 9 a.m.-5 p.m. M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                           
                                                                                                                                                                                                                   /PAUL ALVARE/     Primary Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                        /KIRSTIN U OSWALD/                                                                                                     Examiner, Art Unit 3763